nN FO FP W ND

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

pase 2:19-cv-02621-PSG-PJW Document 31 Filed 05/21/20 Page lofi Page ID #:423

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

ANTHONY BROWN, SR., Case No. CV 19-2621-PSG (PJW)

Plaintiff, ORDER ACCEPTING REPORT AND
ADOPTING FINDINGS, CONCLUSIONS,
AND RECOMMENDATIONS OF UNITED
STATES MAGISTRATE JUDGE

Vv.

LEAH TANNER, et al.,

Defendants.

Nee ee ee ee ee ee ee eee

 

Pursuant to 28 U.S.C. § 636, the Court has reviewed the motion
to dismiss the Complaint, the records on file herein, and the Report
and Recommendation of the United States Magistrate Judge. Further,
the time for filing objections has expired and no objections have
been made. The Court accepts the findings and recommendations of the
Magistrate Judge and adopts them as its own findings and conclusions.

IT IS THEREFORE ORDERED that the motion to dismiss is granted

and the action is hereby dismissed with prejudice.

DATED: Sf les 2

 

 

PHILIP S.° GUTIERREZ
UNITED STATES DISTRICT JUDGE

C: \Users\wendyhernandez\AppData\Local\Microsoft \Windows\INetCache\Content.Outlook\MGVWFKS6\Brown CV
19-2621~PSG order accept RR.wpd

 
